DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 02/23/2022 has been entered.  Claims 1-5, 7-8 and 11-19 remain pending in the application.  Claims 6 and 9-10 have been cancelled.  Claim objections and drawing objections are withdrawn.  35 U.S.C. 112 rejections are withdrawn, based on Applicant’s amendments.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Dube et al. (U.S. 7,134,838).
Regarding claim 1, Dube et al. fails to disclose or suggest of the relationship of the shroud wall thickness being smaller at the edge points between the cam and the groove, on a side of the cam facing away from the groove, and on a side of the groove facing away from the cam than the wall thickness of the shroud at the uppermost cam point and/or the lowermost groove point.
	Claims 2-5, 7-8, and 11-19 are allowable, as they are dependent on claim 1.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/07/2022